DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species: 
Species I – directed to an embodiment as shown in figures 1-11 and 28-29.
Species II – directed to an alternate embodiment as shown in figures 1-10, 12, and 28-29.
Species III – directed to an alternate embodiment as shown in figures 1-10, 13A – 13B and 28-29.
Species IV – directed to an alternate embodiment as shown in figures 1-10, 14 – 16, and 28-29.
Species V – directed to an alternate embodiment as shown in figures 1-10, 17-20, and 28-29.
Species VI – directed to an alternate embodiment as shown in figures 1-10, 21A – 25B and 28-29.
Species VII – directed to an alternate embodiment as shown in figures 1-10 and 26-29.
The species are independent or distinct because they have unique design features that are not shared among the other embodiments. Specifically, the following have mutually exclusive features: 
Species I including at least “First mirror and second mirror” and would not be searched with the other named species.
Species II including at least “optical fiber cable and optical rotary joint” and would not be searched with the other named species.
Species III including at least “elongated slit shape” and would not be searched with the other named species.
Species IV including at least “movement mechanism, actuator, motor, and power cylinder in substantially vertical direction or in a substantially horizontal direction” and would not be searched with the other named species.
Species V including at least “optical path change mechanism provided in the optical part and movable in a substantially perpendicular direction” and would not be searched with the other named species.
Species VI including at least “transmissive window and quartz glass or transmissive urethane” and would not be searched with the other named species.
Species VII including at least “high-refractive-index liquid supplier and pure water” and would not be searched with the other named species.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Species I would require a unique text search including at least “first mirror and second mirror” and would not be searched with the other named species.
Species II would require a unique text search including at least “optical fiber cable and optical rotary joint” and would not be searched with the other named species.
Species III would require a unique text search including at least “elongated slit shape” and would not be searched with the other named species.
Species IV would require a unique text search including at least “movement mechanism, actuator, motor, and power cylinder in substantially vertical direction or in a substantially horizontal direction” and would not be searched with the other named species.
Species V would require a unique text search including at least “optical path change mechanism provided in the optical part and movable in a substantially perpendicular direction” and would not be searched with the other named species.
Species VI would require a unique text search including at least “transmissive window and quartz glass or transmissive urethane” and would not be searched with the other named species.
Species VII would require a unique text search including at least “high-refractive-index liquid supplier and pure water” and would not be searched with the other named species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723